Citation Nr: 0725864	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for bilateral knee 
disorder, to include degenerative joint disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel

INTRODUCTION

The veteran served on active duty from November 1954 to 
August 1956.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which held that new and material 
evidence had not been received to reopen a claim for service 
connection for a back disorder, and denied service connection 
for bilateral hearing loss and a bilateral knee disorder.


FINDINGS OF FACT

1.  A final September 1988 Board decision denied service 
connection for a back disorder; a May 1989 rating decision 
denied an application to reopen the claim; the veteran did 
not appeal the May 1989 decision within one year of receiving 
notification and thus the decision is final.

2.  Evidence added to the record since the May 1989 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for a back disorder, and does not raise a reasonable 
possibility of substantiating that claim.

3.  The competent medical evidence, overall, shows that the 
veteran's bilateral hearing loss and bilateral knee disorder, 
to include degenerative joint disease, were not incurred 
during or as a result of active duty, and may not be so 
presumed.  


CONCLUSIONS OF LAW

1.  Evidence received since the May 1989 rating decision 
denying the veteran's application to reopen a claim for 
service connection for a back disorder is not new and 
material, and the claim is not reopened.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

3.  Service connection for a bilateral knee disorder, to 
include degenerative joint disease, is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

New and Material Evidence 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court of Appeals for Veterans 
Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The law provides that evidence proffered by the veteran to 
reopen his claim is presumed credible for the limited purpose 
of ascertaining its materiality.  Spaulding v. Brown, 10 Vet. 
App. 6, 10 (1997).

A September 1988 Board decision denied service connection for 
a back disorder.  The decision became final.  38 U.S.C.A. 
§ 7104 (West 2002).  The Board denied service connection 
because the veteran's service medical records were negative 
and there was no post-service clinical evidence.  A May 1989 
rating decision denied an application to reopen a claim for 
service connection for a back disorder.  The veteran did not 
appeal this decision within one year of receiving 
notification and thus the decision is final.

Evidence of record at the time of the May 1989 rating 
decision included service and post-service medical records, 
and one private insurance claim.  

The May 1989 rating decision is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 2002).  In 
order to reopen the claim, the veteran must present or secure 
new and material evidence with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Since the May 1989 rating decision, the veteran has submitted 
additional post-service treatment records.  The newly 
submitted post-service medical records fail to demonstrate 
that the veteran had any back disorder while on active duty, 
or has any current back disorder.  Thus, they are not 
material within the meaning of 38 C.F.R. § 3.156(a).  

The veteran's contentions that he now has a back disorder, 
related to service, are essentially the same as he previously 
made to VA.  Thus, this evidence is not new.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 
11 Vet. App. 361, 368 (1998) (veteran's testimony supporting 
fact previously rejected regarding an alleged PTSD stressor 
was cumulative).

The veteran's contentions also fail to constitute competent 
medical evidence.  The veteran himself is not competent to 
diagnose the etiology of his own disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
or diagnoses and that such evidence does not provide a basis 
on which to reopen a claim of service connection.  

The Board is aware that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

The fact that the veteran has a back disorder and that he 
believes his back disorder to be related to service many 
years is not in dispute.  Recent treatment of a back disorder 
does not provide evidence that this disorder is related to 
service more than 50 years ago, therefore it is not 
"material", and the veteran's contention that his back 
disorder is related to service was addressed by the Board in 
1988; thus, this contention is not "new".  The claim to 
reopen is denied. 

Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Certain chronic diseases, including arthritis and 
sensorineural hearing loss, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § 3.307, 
3.309.

The veteran's DD 214 provides that his specialty was AAA GN 
crewman.  The veteran alleges that he incurred acoustic 
trauma while training on 90 mm cannon.  He asserts that he 
incurred a back disorder and bilateral knee disorder from 
injuries during basic training.

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses relating to 
hearing loss.  In January 1955, the veteran complained of 
pain behind the left knee, which he was treated with heat.  
The reports of his November 1954 induction medical 
examination, and August 1956 separation medical examination, 
reflect normal examinations of his lower extremities, show 
whispered voice hearing as 15/15 bilaterally, and identify no 
pertinent defects or diagnoses, providing evidence against 
this claim.

The veteran's service medical records constitute evidence 
against his claim for service connection for bilateral 
hearing loss on a direct basis.  Because the claimed 
condition was not seen during service, service connection may 
not be established based on chronicity in service or 
continuity of symptomatology thereafter.  38 C.F.R. § 3.303; 
Savage, 10 Vet. App. at 494-97.  

The veteran's service medical records constitute evidence 
against his claim for service connection for a bilateral knee 
disorder on a direct basis.  They show no right knee 
complaints, symptoms, findings or diagnoses at all.  They 
show no left knee complaints, symptoms, findings or diagnoses 
following her single complaint of pain in January 1955.  

Post-service medical records are negative for complaints, 
symptoms, findings or diagnoses of bilateral hearing loss or 
bilateral knee disorder for decades after the veteran's 
separation from service.  Thus, presumptive service 
connection is not warranted for either disorder.  Moreover, 
the United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Post-service VA medical records dated from 2002 to 2004 show 
complaints and treatment for degenerative joint disease of 
the knees.  They include a single notation of history of 
hearing loss, with no details given, but are otherwise silent 
for hearing loss.  These records, as a whole, do not support 
the veteran's claims.  They fail to link any current claimed 
symptoms, findings or diagnoses to the veteran's service and 
are actually found to provide evidence against this claim, 
indicating disorders that began decades after service.   

With respect to the veteran's own contentions, the Board is 
aware that when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534 (Vet. App. June 15, 2007). 

In the present case, the veteran's own assertions in support 
of his service connection claims are outweighed by the 
service and post-service medical records, as analyzed above.  

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In the present case, the RO sent correspondence in May 2003 
that discussed the particular legal requirements applicable 
to each of the veteran's claims (including the application to 
reopen the final denial of service connection for a back 
disorder), the evidence considered, and the pertinent laws 
and regulations (including the application to reopen the 
final denial of service connection for a back disorder).  VA 
made all efforts to notify and to assist the veteran with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
veteran's possession.  

With regard to Kent v. Nicholson, 20 Vet. App. 1 (2006) and 
all other notice requirements, the Board finds that any 
deficiency in the notice to the veteran or the timing of this 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court found that the evidence established 
that the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  
The veteran is found to be clearly aware of what is required 
to reopen the claim and to be granted service connection. 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

VA has also obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In May 
2004 correspondence, the veteran requested that his appeal be 
forwarded to the Board.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of his claim.  

VA need not conduct an examination because the information 
and evidence of record, as set forth and analyzed above, 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a back disorder, the 
application to reopen the claim is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral knee disorder, to include 
degenerative joint disease, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


